Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1, 4-10 and 14-21 are pending and under consideration for their full scope.
3.	Applicant’s response filed on 03/15/2022 is acknowledged.  
4.	The terminal disclaimers filed on 03/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,402,896 and 10,071,157 has been reviewed and is accepted.  The terminal disclaimers have been recorded.
5.	The following rejections are necessitated by Applicant’s amendment filed on 03/15/2022.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claims 1, 4-7, 10 and 14-17 stand rejected under pre-AIA  35 U.S.C 102(b) as being anticipated by U.S. Patent Application Publication 2008/0254058 IDS filed on 02/28/2020; Reference H).
U.S. Patent Application Publication 2008/0254058 teaches a method for treating allergen intolerance in a human or animal subject (including companion and livestock animals), said method comprising administering to a human subject a biotic and allergen in an amount effective to induce tolerance to said allergen; wherein the biotic is a probiotic selected from the list consisting of a species of Lactobacillus, Bifidiobacterium, Streptococcus and Bacillus; wherein the probiotic is a species of Lactobacillus selected from the list consisting of Lactobacillus acidophilus, Lactobacillus casei, Lactobacillus johnsonii, Lactococcus lactis, Lactobacillus plantarum, Lactobacillus reuteri, Lactobacillus rhamnosus, Lactobacillus salivarius, and Lactobacillus helvetirus; and wherein the allergen is a food allergen from a peanut or egg (In particular, Example 17, paragraphs [0017], [0059], [0116], claims, whole document).
The reference teachings anticipate the claimed invention.
Applicant’s arguments filed on 03/15/2022 have been fully considered, but are not found persuasive.
Applicant argues:
	“Glenting 1 does not disclose a method of treating allergy or intolerance to a food allergen in a subject allergic or intolerant to the food allergen. Glenting 1 1s primarily directed to the production of an allergy vaccine and describes methods for allergy avoidance rather than treating allergy or allergen intolerance.

	While the general statements at [0017], [0024], [0072] and claims 20-24 of Glenting 1 include that the pharmaceutical composition comprising bacterial cells expressing a food allergen could be used for treatment of an animal or human patient, Glenting 1 does not disclose that the subject to “treated” is allergic or intolerant to the food allergen to be administered. The statements more broadly refer to a medicament [0017], a medicament for treating infectious diseases, cancer, allergy and autoimmune disease [0024], and to treating allergy by alleviating clinical symptoms including rhinitis, conjunctivitis, asthma, urticarial, eczema [0072].


	It is the Examiner’s position that Applicant’s arguments are unpersuasive.  The entire point of administering a peanut allergen or egg allergen is to treat peanut or egg allergies which are both food allergies.  The entire reference is directed to specific allergy vaccination for the treatment and prevention of allergies. (In particular, see the entire document and claims).
	The rejection stands for reasons of record.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




9.	Claims 1-5 and 10-15 stand rejected and claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2009/0169582 A (IDS filed on 04/04/2019; Reference I) in view of Glenting et al. (IDS filed on 02/28/2020; Reference BH) for the same reasons as set forth in the Office Action mailed on 10/15/2021. 
U.S. Patent Application Publication 2009/0169582 A 1 teaches a method for treatingallergen intolerance in a human subject, said method comprising administering sequentially orsimultaneously to said subject a biotic and the allergen in an amount effective to induce tolerance to said allergen; wherein the biotic is a probiotic selected from the list consisting of a species of Lactobacillus acidophilus Lactobacillus casei, Lactobacillus casei Shirota, Lactobacillus johnsonii, Lactococcus lactis, Lactobacillus plantarum, Lactobacillus reuteri, Lactobacillus rhamnosus, Lactobacillus salivarius, Lactobacillus helvetirus. (In particular, claims, Examples, Examples 14 and 17, whole document). 
The claimed invention differs from the prior art in the recitation of wherein the allergen is a peanut allergen.
Glenting et al. teaches producing recombinant peanut allergen Ara h 2 in food grade microorganism L. lactis as a microbial production host of the major peanut allergen Ara h 2 to be delivered in vivo by orally feeding patients the recombinant bacteria.  The reference teaches that peanut allergies are one of the most severe food allergies, wherein more than 90% of peanut allergic patients are allergic to Ara h 2 (In particular, abstract, whole document). The reference teaches that teaches that rAra h 2 producing strain presented could also be used for in vivo allergen delivery, where the intrinsic adjuvant capacity of lactic acid bacteria is exploited.   (In particular, abstract, page 6, left column, whole document).
It would have been obvious to one of ordinary skill in the art at the time of invention to apply the teachings of Glenting et al. using peanut allergens to the allergy treatment method of U.S. Patent Application Publication 2009/0169582 A 1 because both methods are directed to using lactic acid bacteria and allergens to treat allergies.    The reference teachings could easily be combined and applied to treat peanut allergies using the method of U.S. Patent Application Publication 2009/0169582 because the allergy treatment method is the same.  In fact, the teachings of U.S. Patent Application Publication 2009/0169582 would be particularly applicable to the treatment of food allergies, given the colonization of the gut by lactic acid bacteria.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant’s arguments filed on 03/15/2022 have been fully considered, but are not found persuasive.
Applicant argues:
Chua discloses a recombinant Lactobacillus expressing an immunogenic fragment of house dust mite and its use for modulating immune response to an allergen, such as a house dust mite allergen.

Glenting 2 teaches methods for recombinant production of peanut allergen Ara h 2. While the Examiner says that Glenting 2 teaches to deliver the peanut allergen in vivo by orally feeding patients the recombinant bacteria, Glenting 2 actually teaches that rAra h 2 is secreted and describes methods used for its purification (see page 3 of 10, column 2).

Chua provides no teaching or motivation to administer a food allergen and L. rhamnosus to a subject allergic or intolerant to the food allergen with any expectation that this will treat the allergy or intolerance to the food allergen. Chua does not anticipate the claims as amended and nor does it render them obvious and this deficiency is not rectified by the addition of the teaching of Glenting 2.

For at least the above reasons, the presently amended claims are not obvious in view of Chua and Glenting 2. Accordingly, Applicant respectfully requests withdrawal of the rejection under pre-AIA  35 U.S.C § 103 based on Chua and Glenting 2.


It is the Examiner’s position that Glenting et al. teaches 
“The rAra h 2 producing strain presented in this study could also be used for in vivo allergen delivery, where the intrinsic adjuvant capacity of lactic acid bacteria is exploited” (In particular, last paragraph). 
It would have been obvious to one of ordinary skill in the art at the time of invention to apply the teachings of Glenting et al. using peanut allergens for in vivo allergen delivery to the allergy treatment method of U.S. Patent Application Publication 2009/0169582 A 1 because both methods are directed to using lactic acid bacteria and allergens to treat allergies.    The reference teachings could easily be combined and applied to treat peanut allergies using the method of U.S. Patent Application Publication 2009/0169582 because the allergy treatment method is the same.  In fact, the teachings of U.S. Patent Application Publication 2009/0169582 would be particularly applicable to the treatment of food allergies, given the colonization of the gut by lactic acid bacteria.  
The rejection stands for reasons of record. 
10.	Claims 1, 5, 10 and 15 stand rejection and claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (IDS filed on 02/28/2020; Reference BQ) in view of U.S. Patent Application Publication 2009/0169582 A  (IDS filed on 02/28/2020; Reference I) for the same reasons as set forth in the Office Action mailed on 10/15/2021. 
Lee et al teaches administering crude peanut and L. casei or L. acidophilus separately to mice to treat peanut allergies.  The mice showed remarkable down-regulatory effects on the production of peanut specific IgE antibodies (In particular, abstract).
The claimed invention differs from the prior art in the recitation of “wherein the subject is a human" of claims 5 and 15; and “wherein the probiotic is Lactobacillus rhamnosus” in claims 3 and 13.
U.S. Patent Application Publication 2009/0169582 A 1 teaches a method for treatingallergen intolerance in a human subject, said method comprising administering sequentially orsimultaneously to said subject a biotic and the allergen in an amount effective to induce tolerance to said allergen; wherein the biotic is a probiotic selected from the list consisting of a species of Lactobacillus acidophilus Lactobacillus casei, Lactobacillus casei Shirota, Lactobacillus johnsonii, Lactococcus lactis, Lactobacillus plantarum, Lactobacillus reuteri, Lactobacillus rhamnosus, Lactobacillus salivarius, Lactobacillus helvetirus. (In particular, claims, Examples, Examples 14 and 17, whole document). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have applied the teachings of Lee et al. to human subjects because of mouse models were used for their applicability to human disease.  It would have been obvious to have used the successful results of a study in mice and applied it to human use, particularly since the art of U.S. Patent Application Publication 2009/0169582 teaches the same method in humans using different allergens.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used the lactic acid bacteria Lactobacillus rhamnosus as taught by U.S. Patent Application Publication 2009/0169582 because the reference teaches the success of using that bacterium in the same type of allergy treatment method.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant’s arguments filed on 03/15/2022 have been fully considered, but are not found persuasive.
Applicant argues:

The Office acknowledges that Lee does not teach treating a human, nor wherein the
probiotic is Lactobacillus rhamnosus of claims 3 and 13. However, the Office remedies the
deficiency of Lee by citing Chua. Office Action at pages 11-12.

As stated above in regard to Chua and Glenting 2, Chua provides no teaching or
motivation to administer a food allergen and L. rhamnosus to a subject allergic or intolerant to
the food allergen with any expectation that this will treat the allergy or intolerance to the food
allergen. Accordingly, Chua does not remedy the deficiencies of Lee.

For at least the above reasons, the presently amended claims are not obvious in view of
Lee and Chua. Accordingly, Applicant respectfully requests withdrawal of the rejection under
pre-AIA  35 U.S.C § 103 based on Lee and Chua.

It is the Examiner’s position that Lee et al. is only deficient in the choice of the particular probiotic. U.S. Patent Application Publication 2009/0169582 A is directed to administering sequentially or simultaneously to said subject a biotic and the allergen in an amount effective to induce tolerance to said allergen wherein the biotic is Lactobacillus rhamnosus as an alternative to L. casei and L. acidophilus taught by Lee et al.   As such, the method of Lee et al. which is already treating peanut allergies would only be changed by the teaching of using an alternate biotic which was taught to be effective for the similar method of treating another allergy.  It would be obvious to perform the methods in humans. 
The rejection stands for reasons of record.

11.	Claims 1, 4-7, 10 and 14-17 stand rejected and claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2008/0233155 (IDS filed on 02/28/2020; Reference G) in view of U.S. Patent Application Publication 2009/0297564 (IDS filed on 02/28/2020; Reference J) for the same reasons as set forth in the Office Action mailed on 10/15/2021. 
U.S. Patent Application Publication 2008/0233155 teaches a method of treating allergies in a patient with food allergies comprising orally, sublingually or oromucosally administering a liquid composition comprising a food allergen (OVA; a protein allergen of the genus Olea, Plantago, Apis, Secale, Triticum, and Sorghum including Sor h 1) and a probiotic adjuvant in an amount to induce tolerance to the allergen; wherein the probiotic is Lactobacillus rhamnosus,  Lactobacillus casei,  Lactobacillus plantarum, Lactobacillus acidophilus, Lactobacillus rhamnosus and Lactococcus lactis (In particular, paragraphs [0026], [0053], [0054], [0066]); wherein the probiotic and the allergen are co-administered together in the same or different compositions or sequentially in different compositions. (In particular, paragraphs [0142], [0060]); wherein the subject is a human or animal (In particular, paragraph [0090], examples, whole document).
The claimed invention differs from the prior art in the recitation of administering a peanut allergen.
	U.S. Patent Application Publication 2009/0297564 teaches administering allergens oromucosally in a liquid vaccine to allergic patients to induce tolerance to the allergen; wherein the allergen is a food allergen including a peanut allergen including the Ara h 1, Ara h 2, Ara h 3, Ara h 4 and Ara h 5 peanut allergens (In particular, paragraphs [0025]-[0028], whole document); wherein the liquid vaccine comprises any conventional adjuvant (In particular, paragraph [0040]); wherein the administration comprises no updosing and goes straight to administration of the maintenance dose using the standard dosage regiment of the maintenance phase (rush amount followed by a maintenance amount—both amounts being the same amount) (In particular, paragraphs [0022]); and wherein the mono-dose formulation comprises .05-50 µg (.00005-.05 mg) of major allergen.
It would have been obvious to have combined the teachings of U.S. Patent Application Publication 2008/0233155 with the teachings of U.S. Patent Application Publication 2009/0297564 which are both directed to immunotherapy methods to treat allergies to food allergens in food allergic subjects.  One of ordinary skill in the art would easily be expected to apply the teaching of U.S. Patent Application Publication 2008/0233155 to treat other allergies to other allergens, including food allergens that are disclosed in U.S. Patent Application Publication 2009/0297564.  It is well known to one of ordinary skill in the art at the time of invention that people are allergic to allergens in peanuts and that peanut allergies are one of the most important food allergies due to prevalence and severity.  So, it would have been obvious to one of ordinary skill in the art to have applied the method of U.S. Patent Application Publication 2008/0233155 to peanut allergens.  In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of U.S. Patent Application Publication 2009/0297564 which teaches oromucosal immunotherapy methods comprising administering peanut allergens and adjuvants known in the art with the teachings of U.S. Patent Application Publication 2008/0233155 which teaches oromucosal immunotherapy methods comprising administering allergens, including food allergens, with lactic acid bacterium adjuvants.  From the reference teachings it would have been obvious to have arrived at the combined method of peanut allergens and lactic acid bacterium adjuvants.   Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant’s arguments filed on 03/15/2022 have been fully considered, but are not found persuasive.
Applicant argues:
Claims 1-7 and 10-17 are rejected under pre-AIA  35 U.S.C. § 103(a) as allegedly being
unpatentable over Moingeon in view of Hernandez. Office Action at pages 15-17, hereinafter,
Moingeon and Hernandez #2. Applicant respectfully disagrees.

As stated above in the section regarding anticipation, Moingeon does not teach a method
of treating allergy or food intolerance to a food allergen is a subject allergic or intolerant to the food allergen. Rather, Moingeon concerns treating airway hyper-responsiveness in allergic airway disease, which may be extrapolated to asthma or allergic rhinitis/hay fever. Although OVA might be characterized as a food allergen, in Moingeon OVA is used to sensitize and model the development of allergic airway disease and airway hyper-responsiveness in mice. See, for example, paragraph [0093] ("Sensitization was performed by two intraperitoneal (i.p.) injections in 14 days interval with 10 ug ovalbumin (OVA) or phosphate buffer saline (PBS) (control) adsorbed to 2 mg Al(OH)3. The sensitization was followed by a 20 min aerosol challenge with 1 % w/v OVA on 5 consecutive days."). OVA sensitization is a well-known
mouse model of asthma and airway inflammation.

Hernandez describes a use of a liquid allergy vaccine formulation for oromucosal administration. See, Title of Hernandez. Hence, Hernandez provides no teaching or motivation to administer a food allergen and L. rhamnosus to a subject allergic or intolerant to the food allergen with any expectation that this will treat the allergy or intolerance to the food allergen. Accordingly, Hernandez does not remedy the deficiencies of Moingeon.

For at least the above reasons, the presently amended claims are not obvious on the basis of Moingeon and Hernandez #2. Accordingly, Applicant respectfully requests withdrawal of the rejection under pre-AIA  35 U.S.C § 103 based on Moingeon and Hernandez #2.



	It is the Examiner’s position that, U.S. Patent Application Publication 2008/0233155 teaches a method of treating allergies in a patient with food allergies comprising orally, sublingually or oromucosally administering a liquid composition comprising a food allergen (OVA; a protein allergen of the genus Olea, Plantago, Apis, Secale, Triticum, and Sorghum including Sor h 1) and a probiotic adjuvant in an amount to induce tolerance to the allergen; wherein the probiotic is Lactobacillus rhamnosus,  OVA and a protein allergen of the genus Olea, Plantago, Apis, Secale, Triticum, and Sorghum including Sor h 1, which are all food allergens. U.S. Patent Application Publication 2009/0297564 teaches administering allergens oromucosally in a liquid vaccine to allergic patients to induce tolerance to the allergen; wherein the allergen is a food allergen including a peanut allergen including the Ara h 1, Ara h 2, Ara h 3, Ara h 4 and Ara h 5 peanut allergens (In particular, paragraphs [0025]-[0028], whole document); wherein the liquid vaccine comprises any conventional adjuvant (In particular, paragraph [0040]).  It remains the Examiner’s position that one of ordinary skill in the art would easily be expected to apply the teaching of U.S. Patent Application Publication 2008/0233155 to treat other allergies to other allergens, including food allergens that are disclosed in U.S. Patent Application Publication 2009/0297564.  It is well known to one of ordinary skill in the art at the time of invention that people are allergic to allergens in peanuts and that peanut allergies are one of the most important food allergies due to prevalence and severity.  So, it would have been obvious to one of ordinary skill in the art to have applied the method of U.S. Patent Application Publication 2008/0233155 to peanut allergens.  In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of U.S. Patent Application Publication 2009/0297564 which teaches oromucosal immunotherapy methods comprising administering peanut allergens and adjuvants known in the art with the teachings of U.S. Patent Application Publication 2008/0233155 which teaches oromucosal immunotherapy methods comprising administering allergens, including food allergens, with lactic acid bacterium adjuvants.  
	The rejection stands for reasons of record.
12.	No claim is allowed.
13. 	Claims 8-9 and 18-19 are objected to for dependence upon rejected base claims.  
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
July 2, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644